Name: 2004/94/EC: Council Decision of 20 January 2004 appointing a Belgian member and two Belgian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2004-01-31

 Avis juridique important|32004D00942004/94/EC: Council Decision of 20 January 2004 appointing a Belgian member and two Belgian alternate members of the Committee of the Regions Official Journal L 028 , 31/01/2004 P. 0021 - 0021Council Decisionof 20 January 2004appointing a Belgian member and two Belgian alternate members of the Committee of the Regions(2004/94/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Belgian Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC(1) appointing the members and alternate members of the Committee of the Regions.(2) The seats of one member and two alternate members of the Committee of the Regions have become vacant following expiry of the mandates of Mr Patrick DEWAEL, Mr Bert ANCIAUX and Mr Guy SWENNEN, of which the Council was notified on 8 December 2003,HAS DECIDED AS FOLLOWS:Sole Article(a) Mr Bart SOMERS Minister President for the Vlaamse Regering is hereby appointed a member of the Committee of the Regions in place of Mr Patrick DEWAEL.(b) The following are appointed alternate members of the Committee of the Regions:1. Mr Jos BEXVlaams Volksvertegenwoordigerin place of Mr Bert ANCIAUX2. Ms JosÃ ©e VERCAMMENVlaams Volksvertegenwoordigerin place of Mr Guy SWENNENfor the remainder of their terms of office, which end on 25 January 2006.Done at Brussels, 20 January 2004.For the CouncilThe PresidentC. McCreevy(1) OJ L 24, 26.1.2002, p. 38.